Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-23-222 has been entered.
Claims 1 and 18 were amended.  Claims 6-7, 8-13, 20 and 24-25 were cancelled.  Claims 1-5, 14-19, 21-23, and 26 are pending and examined in this action. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “wherein an inside of the handle connecting portion is configured to be coupled to the handle in a snap-fit manner,” of Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the “wherein an inside of the handle connecting portion is configured to be coupled to the handle in a snap-fit manner,” of Claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first coupling portion in claim 1; a second coupling portion in Claim 1; and a handle connecting portion in claim 1; a first coupling portion in Claim 18; a second coupling portion in Claim 18 and a handle connecting portion in Claim 18.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  These structures were interpreted as #101 (first coupling portion); #41 (second coupling portion; and #25 (handle connecting portion) and their equivalences in view of Applicant’s specification.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,777,396 to Simonetti in view of US 2,537,528 to Hellmann.

In re Claim 1, Simonetti teaches a razor (see Simonetti, Fig. 1, #12) comprising: 
a handle (see Simonetti, Fig. 1, #13); 
a frame coupled to an end portion of the handle (see Simonetti, Fig. 1, seat member #20/20/15); 
a spacer disposed above the frame (see Simonetti, Figs. 1-2, #22); 
a top cap mounted at a top of the spacer (see Simonetti, Figs. 1-2, #24, which is on top, or above the spacer #22); 
a first blade secured between the frame and the spacer (see Simonetti, Figs. 6, showing #30’ bottom blade, between #17 and #22 – see also Figs. 1-2) and having cutting edges on opposing end in a lateral direction (see Fig. 2, #30; see also Fig. 6, #30’); and 
a second blade secured between the spacer and the top cap (see Simonetti, Figs. 6, showing top blade #26’, between #22 and #24 – see also Figs. 1-2) and having cutting edges on opposing end in the lateral direction (see Fig. 2, #26; see also Fig. 6, #26’), 
wherein the frame includes: guard bars (see Fig. 2, #32) disposed at opposing lateral ends of the frame to be adjacent to cutting edges of the first blade (see Figs. 4-7);
wherein the first blade is supported by at least a portion of a top surface of the frame (see Simonetti, Fig. 2 showing blade #30 is located on a top surface of seat member #20) and at least a portion of a bottom surface of the spacer (see Simonetti, Figs. 1-2, showing a top surface of blade #30 contacting #22) such that a first profile of the first blade is convexly curved upward (see Simonetti, Figs. 1-6, showing the profile of blade #30 is convexly curved toward the cap #24, or “upwardly”; see also Col. 3, ll. 31-40),
wherein the second blade (see Simonetti, Fig. 6, #26’) is supported by at least a portion of a top surface of the spacer and at least a portion of the bottom surface of the top cap (see Simonetti, Figs. 1-2, showing blade # 26 between #22 and #24 and Fig. 6) such that a second profile of the second blade comprises a curved central region (see Simonetti, Fig. 6, showing blade 26’ showing a curved central region between 74 and 76) that is convexly curved upward and a pair of curved side regions that are concavely curved  downward on opposite sides of the central region (see Simonetti, Fig. 6, #74/76; see also col. 3, ll. 31-45). 

Simonetti does not teach a first coupling portion disposed at the end portion of the handle; a second coupling portion disposed at a center of a bottom surface of the top cap and coupled to the first coupling portion by passing through the second blade, the spacer, the first blade, the frame and at least a portion of the handle; and a handle connecting portion protruding from a bottom of the frame so as to be able to be coupled to the handle in a longitudinal direction of the handle; and wherein an inside of the handle connecting portion is configured to be coupled to the handle in a snap-fit manner, and wherein the first coupling portion is configured to pass through the handle connecting portion.

However, Hellmann teaches a first coupling portion disposed at the end portion of the handle (see Hellmann, Figs. 1-2, opening of handle #12 in which #20 is secured); 
a second coupling portion disposed at a center of a bottom surface of the top cap (see Hellmann, Fig. 1, stem #20) and coupled to the first coupling portion by passing through the second blade, the spacer, the first blade, the frame and at least a portion of the handle (the stem #20, extends into at least a portion of the handle – see Fig. 1-2); and 
a handle connecting portion protruding from a bottom of the frame so as to be able to be coupled to the handle in a longitudinal direction of the handle (see Hellman, Figs. 1-6, #30, tensioning member); 
wherein an inside of the handle connecting portion is configured to be coupled to the handle in a snap-fit manner (tensioning member #30 coupled to the handle by way of instruck portions #31 which are cantilever and snap fit structures – see Figs. 1-6 and Col. 2, ll. 3-20), and 
wherein the first coupling portion is configured to pass through the handle connecting portion (the opening inf the handle passes through #30 – see Figs. 1-6).

In the same field of invention, handles for safety razors, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the blade/handle attachment structure of Simonetti with the handle/blade attachment structure of Hellman.  Doing so would provide a safety razor that by a clamping pressure on the edge of the blade will turn the edge of the blade slightly upward from the plane of the blade, guards on the ends of the razor to prevent cutting the shaver’s face during operation (see Hellman, Col. 1, ll. 1-13). 

In re Claim 2, modified Simonetti, in re Claim 1, teaches wherein an angle formed by tangent lines at the cutting edges of the first blade is greater than an angle formed by tangent lines at inflection points of the curves between the curved central region and in-the pair of curved side regions of the second profile (see annotated Fig. 6, of Simonetti, below in view of Applicant’s Fig. 4B).  

    PNG
    media_image1.png
    296
    360
    media_image1.png
    Greyscale

In re Claim 3, modified Simonetti, in re Claim 1, teaches wherein a curvature radius of the curved central region of the second profile is smaller than a curvature radius of the pair of curved side regions of the second profile (see annotated Simonetti, Fig. 6, below).  

    PNG
    media_image2.png
    399
    364
    media_image2.png
    Greyscale

In re Claim 4, modified Simonetti, in re Claim 1, teaches wherein the frame and the spacer are configured to secure support the first blade at least at both ends of the first blade, at least in parts of both ends of the first profile (in Simonetti, the frame #20, blade seat member, and #22 spacer are configured to secure support the first blade (#30/30’ – see Figs. 1-6 of Simonetti) at least at both ends of the first blade.

In re Claim 5, modified Simonetti, in re Claim 1, teaches wherein: the spacer is configured to support at least part of the curved central region of the second blade (see Simonetti Fig. 6 showing the spacer contacting the curved central region of blade 26’), and the top cap is configured to support at least part of the pair of curved side regions of the second blade (see Simonetti Fig. 6 showing the top cap #24 contacting the pair of curved side regions of the second blade). 
In re Claim 14, modified Simonetti, in re Claim 1, teaches each of the first blade, the second blade, and the spacer is shaped to comprise at least one corresponding through hole (see Simonetti, Fig. #38, 44 and 38’ in Fig. 2); and 
a boss configured to pass through the corresponding through holes of the first blade, the second blade, and the spacer to secure positions of the first blade, the second blade, and the spacer (see Hellman, Figs. 1-6, #36/#36). 

In re Claim 15, modified Simonetti, in re Claim 1, teaches corresponding cutting edges of the first blade and cutting edges of the second blade are disposed at opposing openings between the top cap and the frame extending in a longitudinal direction of the frame (there are openings on either side of the device in Simonetti, see flow channels #34 in Fig. 2 – one blade’s edge is on one side and the other blade’s edge is on the other side).
  
In re Claim 16, modified Simonetti, in re Claim 1, teaches wherein the first and second blades are double-edge blades of the having a same size (see Simonetti Fig. 2 showing the blades as the same size).  

In re Claim 17, modified Simonetti, in re Claim 1, teaches the first and second blades have an originally flat shape and are configured to be bent according to a configuration of the frame, spacer, and top cap (see Simonetti Fig. 2 showing blades as flat and Fig. 6 showing the two blades as curved/bent according to a configuration of the frame).

Claims 18-19, 21-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,777,396 to Simonetti in view of US 2017/0113363 to Lopez and US 2,537,528 to Hellmann.

In re Claim 18, Simonetti teaches a razor comprising: 
a handle (see Simonetti, Fig. 1, #13);   
a razor head portion coupled to an end portion of the handle and comprising a plurality of blades mounted therein (see Simonetti, Fig. 2, #24/26/22/30 and 20), the plurality of blade comprising a first blade (see Fig. 2, #30) and a second blade (see Fig. 2, #26)
 a frame coupled to the end portion of the handle (see Simonetti, Fig. 1, seat member #20); 
a first spacer disposed above the frame (see Simonetti, Figs. 1-2, #22); 
a top cap mounted at a top of the spacer (see Simonetti, Figs. 1-2, #24);
guard bars disposed at opposing lateral ends of the frame to be adjacent to cutting edges of the first blade (see Fig. 4, #32), 
wherein a first blade (the lower most blade of Simonetti is considered the first blade) is secured between the frame and the first spacer (see Fig. 1-2, #30 and #22),
wherein a second blade (the other blade in Simonetti) is secured between the first and second spacers,
the plurality of blades are double-edge blades comprising cutting edges on opposing lateral ends in a lateral direction (see Simonetti, Figs. 2 and 6 showing blades #26’ and 30’ as doubled bladed having cutting edges at two opposite side/edge), and 
the plurality of blades are bent according to a configuration of the razor head portion and each of the plurality5 Attorney Docket No. 2255-3002of blades is curved such that the plurality of blades have different curvatures at central regions thereof (see Simonetti, Fig. 6 showing the upper and lower blades having different curvatures at central regions and bent according to a configuration of the razor head).

Simonetti does not teach a plurality of blades including a third blade, or a plurality of spacers including a second spacer, wherein the second blade is secured between the first and second spacers, wherein the third blade is secured between the second spacer and the top cap, a first coupling portion disposed at the end portion of the handle; a second coupling portion disposed at a center of a bottom surface of the top cap and coupled to the first coupling portion by passing through the plurality of blades, the plurality of spacers, the frame and at least a portion of the handle; and a handle connecting portion protruding from a bottom of the frame so as to be able to be coupled to the handle in a longitudinal direction of the handle; and an inside of the handle connecting portion is configured to be coupled to the handle in a snap-fit manner, and wherein the first coupling portion is configured to pass through the handle connecting portion.

However, Lopez teaches that it is old and well known to provide multiple blades (see Lopez, Fig. 2, #70) in the razor art.  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide any number of blades, including any number between 1 and 3 (as taught by Lopez Figs. 1-2).  Doing so would provide additional blades ensuring a closer shave, without having to re trace the path of the razor.  In other words, each time someone shaves, three blades pass over the skin, as opposed to a single blade.  Thereby, there are two additional chances to cut the hairs the first blade missed (the second and third blade will cut any hairs that the first blade missed). 
 
The combination would provide for three blades with two spacers and a top cap, as required by the claim (as taught by Lopez Figs. 1-2), and wherein a third blade of the plurality of blades is secured between a second spacer and the top cap (see Simonetti, Fig. 2, showing the top blade between a top cap and a spacer, which would be the second spacer in a three bladed razor). 

Further, Hellmann teaches a first coupling portion disposed at the end portion of the handle (see Hellmann, Figs. 1-2, opening of handle #12 in which #20 is secured); 
a second coupling portion disposed at a center of a bottom surface of the top cap (see Hellmann, Fig. 1, stem #20) and coupled to the first coupling portion by passing through the second blade, the spacer, the first blade, the frame and at least a portion of the handle (the stem #20, extends into at least a portion of the handle – see Fig. 1-2); and 
a handle connecting portion protruding from a bottom of the frame so as to be able to be coupled to the handle in a longitudinal direction of the handle (see Hellman, Figs. 1-6, #30, tensioning member); 
wherein an inside of the handle connecting portion is configured to be coupled to the handle in a snap-fit manner (tensioning member #30 coupled to the handle by way of instruck portions #31 which are cantilever and snap fit structures – see Figs. 1-6 and Col. 2, ll. 3-20), and 
wherein the first coupling portion is configured to pass through the handle connecting portion (the opening inf the handle passes through #30 – see Figs. 1-6).

In the same field of invention, handles for safety razors, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the blade/handle attachment structure of Simonetti with the handle/blade attachment structure of Hellman.  Doing so would provide a safety razor that by a clamping pressure on the edge of the blade will turn the edge of the blade slightly upward from the plane of the blade, guards on the ends of the razor to prevent cutting the shaver’s face during operation (see Hellman, Col. 1, ll. 1-13). 

In re Claim 19, modified Simonetti, for the reasons above in re Claim 18, teaches wherein a curvature radius of a central region of a first blade of the plurality of blades is smaller than a curvature radius of the central region of the second blade of the plurality of blades (see annotated Fig. 6 of Simonetti, associated with the rejection of Claim 3, above).  

In re Claim 21, modified Simonetti, for the reasons above in re Claim 18, teaches wherein a profile of the second blade comprises a curved central region that is convexly curved upward (see e.g., Simonetti, annotated Fig. 6, in re the arguments above in re Claim 3 pointing to the “smaller radius”) and a pair of curved side regions that are concavely curved downward on opposite sides of the central region (see e.g., Simonetti, annotated Fig. 6, in re the arguments above in re Claim 3 pointing to the “larger radius”). 

In re Claim 22, modified Simonetti, for the reasons above in re Claim 18, teaches wherein an angle formed by tangent lines at the cutting edges of the first blade is greater than an angle formed by tangent lines at inflection points of the curves between the curved central region and the pair of curved side regions of the profile (see annotated Fig. 6, above in re the arguments above in re Claim 2).  

In re Claim 23, modified Simonetti, for the reasons above in re Claim 18, teaches wherein a curvature radius of the curved central region of the second profile is smaller than a curvature radius of the pair of curved side regions of the profile (see annotated Simonetti, Fig. 6, above in re Claim 3). 

In re Claim 26, modified Simonetti, in re Claim 18 teaches each of the plurality of blades and each of the plurality of spacers are shaped to comprise at least one corresponding through hole (see Simonetti, Fig. #38, 44 and 38’ in Fig. 2); and  the frame comprises a protruding boss configured to pass through the corresponding through holes of the plurality of blades and the plurality of spacers to secure positions of the first blade, the second blade, and the spacer (see Hellman, Figs. 1-6, #36/#36). 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that US 3,777,396 to Simonetti does not teach “a first coupling portion disposed at the end portion of the handle; a second coupling portion disposed at a center of a bottom surface of the top cap and coupled to the first coupling portion by passing through the second blade, the spacer, the first blade, the frame and at least a portion of the handle; and a handle connecting portion protruding from a bottom of the frame so as to be able to be coupled to the handle in a longitudinal direction of the handle; and wherein an inside of the handle connecting portion is configured to be coupled to the handle in a snap-fit manner, and wherein the first coupling portion is configured to pass through the handle connecting port,” in re Claim 1, and “a first coupling portion disposed at the end portion of the handle; a second coupling portion disposed at a center of a bottom surface of the top cap and coupled to the first coupling portion by passing through the plurality of blades, the plurality of spacers, the frame and at least a portion of the handle; and a handle connecting portion protruding from a bottom of the frame so as to be able to be coupled to the handle in a longitudinal direction of the handle; and an inside of the handle connecting portion is configured to be coupled to the handle in a snap-fit manner, and wherein the first coupling portion is configured to pass through the handle connecting portion,” in re Claim 18.  The Examiner agrees.  
However, as noted above in the rejections over Claims 1 and 18, US 3,537,528 to Hellmann, teaches an attachment structure with these limitations. It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the blade/handle attachment structure of Simonetti with the handle/blade attachment structure of Hellman.  Doing so would provide a safety razor that by a clamping pressure on the edge of the blade will turn the edge of the blade slightly upward from the plane of the blade, guards on the ends of the razor to prevent cutting the shaver’s face during operation (see Hellman, Col. 1, ll. 1-13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724